             Case 4:20-cv-00541-BRW Document 2 Filed 05/20/20 PageELECTRONICALLY
                                                                   1 of 7        FILED
                                                                                      Jefferson County Circuit Court
                                                                                     Lafayette L. Woods, Circuit Clerk
                                                                                     2020-Apr-08 10:11 :1 0
                                                                                         35CV-20-309
                                                                                      C11 WD0S : 5 Pages
             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                                    DIVISION

 LORETTA ALEXANDER                                                              PLAINTIFF

V.                               Case No. -------

THE PINE BLUFF SCHOOL
DISTRICT                                                                        DEFENDANT

                                            COMPLAINT

        COMES NOW Plaintiff, Loretta Alexander, by and through her attorneys, Cox, Sterling,

McClure & Vandiver, PLLC, and for her Complaint, states:

        1.        Plaintiff is a resident of Jefferson County, Arkansas.

        2.        Plaintiff works under Dr. Michael Nellums at Pine Bluff High School, which is a

school under the Pine Bluff School District in Jefferson, County, Arkansas.

        3.        Dr. Michael Nellums is the principal of Pine Bluff High School. The Pine Bluff

School District is a school district operating in Jefferson County, Arkansas.

        4.        Plaintiff brings this action for violation of Title VII of the Civil Rights Act of

 1964, as amended (hereinafter "Title VII"), and Arkansas Civil Rights Act of 1993 (the

"ACRA"), Ark. Code Ann. §16-123-101, et seq., for retaliation for having complained of sex

discrimination.

        5.        Plaintiff filed a Charge of Discrimination against Pine Bluff High School with the

Equal Employment Opportunity Commission (the "EEOC"), Charge No. 493-2019-01943,

charging Pine Bluff High School with, inter alia, retaliation for asserting rights under Title VII

and the ACRA. By notice dated January 9, 2020, Plaintiff was notified by the EEOC of her right

to file a civil action against Pine Bluff High School, which is ran by the Pine Bluff School




                                                   1
            Case 4:20-cv-00541-BRW Document 2 Filed 05/20/20 Page 2 of 7



District. A copy of the right-to-sue letter has been attached as Exhibit "A" and is incorporated by

reference herein.

       6.      The events leading to this Complaint all occurred in Jefferson County, Arkansas.

       7.      Plaintiff has been an exemplary teacher at Pine Bluff High School for many years.

       8.      Her daughter, Dr. Celeste Alexander, had previously been employed at Pine Bluff

High School.

       9.      Dr. Michael Nellums is the current principal of Pine Bluff High School over

Plaintiff. He was also the acting principal when Dr. Celeste Alexander was a teacher at Pine

Bluff High School.

       10.     Dr. Nellums regularly sexually harassed Dr. Celeste Alexander while she was

employed by Pine Bluff High School, and he eventually terminated her when she refused his

advances. Despite Dr. Nellums' continual campaign of lies against Dr. Celeste Alexander, she

sued him because of his conduct and survived summary judgment prior to receiving a settlement.

       11.     Individuals working with the Pine Bluff School District, as well as the

surrounding community, are aware of Dr. Nellums' behavior toward women. He has been sued

by other women for the same behavior he exhibited toward Dr. Celeste Alexander.

       12.     Before, during, and after the lawsuit against Dr. Nellums for inappropriate

behavior, Plaintiff confronted Dr. Nellums to complain about the discriminatory behavior Dr.

Nellums was exhibiting toward Dr. Celeste Alexander and others.

       13.     Plaintiff also complained to her superiors and the Pine Bluff School District about

Dr. Nellums discriminatory behavior toward Dr. Celeste Alexander and other female teachers at

Pine Bluff High School.

       14.     After Plaintiff made this complaint, Dr. Nellums began to retaliate against her. Dr.

Nellums had previously recognized Plaintiff as a superior teacher in front of the entire school.


                                                2
             Case 4:20-cv-00541-BRW Document 2 Filed 05/20/20 Page 3 of 7



Nevertheless, he began to describe her as a poorly qualified teacher after she began to report his

misconduct.

        15.     Dr. Nellums, acting in his position as an employee of the Pine Bluff School

District, also demoted Plaintiff

        16.     Plaintiff asked to schedule meetings to address these activities, but Dr. Nellums

refused to attend any meetings.

        17.     Dr. Nellums later made statements to the Arkansas Department of Education that

Plaintiff had an inappropriate relationship with a board member of the Pine Bluff School District

in an attempt to intimidate Plaintiff.

        18.     Dr. Nellums falsely accused Plaintiff of spreading lies about him in an attempt to

get Plaintiff to leave her position.

                                CAUSE OF ACTION
              VIOLATION OF TITLE VII OF THE CML RIGHTS ACT OF 1964

        19.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if fully set forth herein word for word.


       20.      Notwithstanding Plaintiff's work history and dedication to the Pine Bluff School

District, she was demoted because she complained about Dr. Nellums' discriminatory behavior

 toward female employees.

       21.      Plaintiff was engaging in an activity protected under federal law when she spoke

to her superiors and the school board and made the actions of Dr. Nellums known. This intent

and the communications were documented multiple times. Plaintiff was demoted after engaging

in protected activity.

       22.      Dr. Nellums' and the Pine Bluff School District's stated reason for the decision to

demote Plaintiff were pretext to hide the retaliation.


                                                 3
             Case 4:20-cv-00541-BRW Document 2 Filed 05/20/20 Page 4 of 7



       23.      Notwithstanding Plaintiffs work history and dedication, Dr. Nellums and the Pine

 Bluff School District demoted Plaintiff because of her engagement in protected activity.

       24.      As a result of Dr. Nellums' and the Pine Bluff School District's actions, Plaintiff

 has suffered damages.

                                 CAUSE OF ACTION
                 VIOLATION OF THE ARKANSAS CIVIL RIGHTS ACT OF 1993

       25.      Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if fully set forth herein word for word.


       26.      Notwithstanding Plaintiff's work history and dedication to the Pine Bluff School

District, she was demoted because she complained about Dr. Nellums' discriminatory behavior

toward female employees.

       27.      Plaintiff was engaging in an activity protected under federal law when she spoke

to her superiors and the school board and made the actions of Dr. Nellums known. This intent

and the communications were documented multiple times. Plaintiff was demoted soon after

engaging in protected activity.

       28.      Dr. Nellums' and the Pine Bluff School District's stated reason for the decision to

demote Plaintiff were pretext to hide the retaliation.

       29.      Notwithstanding Plaintiff's work history and dedication, Dr. Nellums and the Pine

Bluff School District demoted Plaintiff because of her engagement in protected activity.

       30.      As a result of Dr. Nellums' and the Pine Bluff School District's actions, Plaintiff

has suffered damages.

       31.      Plaintiff respectfully requests a trial by jury on all issues of fact arising herein.

       WHEREFORE, Plaintiff prays for judgment against Defendant, for post-judgment

interest, for punitive damages for malice and reckless indifference to federal and state rights, for


                                                   4
          Case 4:20-cv-00541-BRW Document 2 Filed 05/20/20 Page 5 of 7



compensatory damages for pecuniary loss, emotional pain and suffering, inconvenience, and

mental anguish, for her costs expended in this action, for reasonable attorneys' fees, and for all

other just and proper relief to which she may be entitled.

                                                     Respectfully Submitted,


                                              By:    Isl Dylan J. Botteicher
                                                     Dylan J. Botteicher (ABN 2017170)
                                                     Cox, STERLING, McCLURE &
                                                     VANDIVER,PLLC
                                                     8712 Counts Massie Rd.
                                                     North Little Rock, AR 72113
                                                     T: (501) 954-8073
                                                     F: (501) 954-7856
                                                     E: djbotteicher@csmfirm.com
                                                     Attorney for the Plaintiff




                                                 5
                          Case 4:20-cv-00541-BRW Document 2 Filed 05/20/20 Page ELECiflONICALL
                                                                                6 of 7        Y FILED
                                                                                                                          Jefferson County Circuit Court
                                                                                                                         Lafayette L Woods, Circuit Clerk
 EEOC F'cnn 161 (111161                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                   2020-Apr-08 10:11 :1 0
                                                                                                                             35CV-20-309
                                                  DISMISSAL AND NOTICE OF RIGHTS                                          C11 WOOS : 2 Pages

To:     Loretta B. Alexander                                                           From: Little Rock Area Office
        6001 S. Cedar Street                                                                    820 Louisiana
        Pine Bluff, AR 71603                                                                    Suite 200
                                                                                                Little Rock, AR 72201


      D                      On behaU of ptm;on(s} aggrieved whose identity is
                             CONADENT1Al. (29 CFR §1601. 7(s»
 EEOC Charge No.                                EEOC Representative                                                     Telephone No.
                                                Rodney E. Phillips,
493-2019-01943                                  Investigator                                                            (501) 324-6473
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to slate a daim under any of the statutes enforced by the EEOC.

      D           Your allegalions did not involve a disability as defined by the Americans With Disabilities Act.

      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to tile your charge
                  The EEOC issues the following determination: Based upon its investigation, the EEOC Is unable to conclude lhat the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be conslrued as having been raised by this charge.
      D           The EEOC has adopted the limfmgs of the state or local fair employment pradices agency that investigated this charge.

      D           Other (brieRy state}


                                                         • NOTJCE OF SUIT RIGHTS •
                                                   {Sea the addillonal information ottached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years 13 years)
before you flle suit may not be collectible.


                                                    ,/ \ll\J/ .~eh@l)f
                                                               ~ '--"-
                                                                       t~ Com~_ssion
                                                                                                                         JAN O 9 2020
Enclosures(s)                                                    Willlam A. Cash, Jr••                                        {Date Mailed)
                                                                 Area Office Director
cc:                                        Cody Kees                                 Melanie J. McClure
            JeremyOwoh
            Superintendent                 Attorney                                  Attorney
            PINE BLUFF SD                 BEQUETTE, BILLINGSLEY                      COX, STERLING, MCCLURE
            P.  o.
                 Box 7678                 425 W. Capitol Ave. Ste 3200               8712 Counts Massie Road
            Pine Bluff, AR 71601           Little Rock, AR 72201                     North Little Rock, AR 72113




                                                                        EXHIBIT A
                   Case 4:20-cv-00541-BRW Document 2 Filed 05/20/20 Page 7 of 7
Enclosure willl EEOC
Form 181 (1111&)
                                                INFORMATION RELATED TO FILING SUIT
                                            UNDER THE LAws ENFORCED BY THE EEOC

                               (This informaUon relates to filing suit In Federal or State court under Federal law.
                       II you also plan to sue claiming violations of Slate law, please be aware that time Hmits and other
                              provisions of Slate law may be shorter or mom limited than those described bo/oLv.)


PRIVATE SUIT RIGHTS
                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                        the Genetic lnfonnation Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge !!.!!hi!!
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was malled to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed In U.S. District Court or a Stale court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or Stale court is a matter for you to decide
after talking to your attorney. Filing this Notice ls not enough. You must file a "complaint" that contains a short
statement of the facts of your ~se which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may. include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged In the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, Where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                --   Equal Pay Act (EPA):
EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violatfons that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for.work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
?laim, suit must be filed within 90 days of this Notice and within the 2- or ~-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                    --   Title vu, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court In the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney}. Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             -    All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of infonnation in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)
                   IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,

                                                                  EXHIBIT A
